DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 90-105 in the reply filed on 12/22/2021 is acknowledged.
Claims 106-114 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.

Response to Amendment
	The amendment filed 12/22/2021 has been entered. Claims 1-89 have been cancelled. Claims 90-114 remain pending in this application. Claims 106-114 are withdrawn. 

Claim Objections
Claims 90-91, 94, 100-101 and 105 are objected to because of the following informalities:  
Claim 90, ln. 4 should read ---communication of the therapeutic gas---
Claim 90, ln. 11 should read ---of the therapeutic gas from the interior---
Claim 91, ln. 2 should read ---communication of the 
Claim 94, ln. 3-4 should read ---communication of the therapeutic gas---
Claim 100, ln. 2 should read ---communication of the therapeutic gas---
Claim 101, ln. 3-4 should read ---communication of the therapeutic gas---
Claim 105, ln. 2 should read ---presence of the therapeutic gas---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 95 and 98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 95 recites “a polymer, optionally, silicone, polyethylene, ethylene vinyl acetate, a copolymer thereof, or a blend thereof.” This limitation is considered indefinite because there is a question or doubt as to whether the feature introduced by such “optional” language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 95 will be interpreted as such optional elements are not required. 
Claim 98 recites “a hydrophilic material, optionally, a super absorbent material.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 90-91 and 94-101 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (Pub. No.: US 2004/0030304 A1), in view of Cotton (Pub. No.: US 2010/0159192 A1).
	Regarding claim 90, Hunt discloses (fig. 2) a dressing (10) configured to be coupled to tissue (abstract), the dressing comprising:	A manifold (upper foam layer 12) that defines a plurality of gas passageways (foam is porous ¶ 0021, ln. 26-28);
	A sorbent layer (first lower foam layer 40) including a foam (¶ 0034, ln. 1-2), the sorbent layer configured to be disposed below the manifold (see fig. 2) and to draw exudate away from the tissue (¶ 0023, ln. 3-6);
	A gas-occlusive layer (drape 14) configured to be disposed over the manifold (see fig. 2) and coupled to the tissue (¶ 0024, ln. 3-6) such that an interior volume containing the manifold is defined between the gas-occlusive layer and the tissue (see fig. 1) and the gas-occlusive layer limits escape of gas from the interior volume (air-tight seal ¶ 0018, ln. 8-11).
	While Hunt does not explicitly disclose that the dressing is to facilitate delivery of therapeutic gas to the tissue, the device of Hunt is capable of doing so as includes a tube connector (16) for connection to a negative pressure source. 
	Further, Cotton teaches (fig. 6) a dressing that can be connected to a therapeutic gas supply and alternatively, reduced pressure (¶ 0078, ln. 3-7). Thus, it is obvious to 
	Regarding claim 91, Hunt discloses (fig. 2) wherein the sorbent layer has a plurality of perforations and/or openings (see fig. 2, ¶ 0035, ln. 1-3) configured to allow communication of gas to the tissue (¶ 0034, ln. 1-3, ¶ 0035, ln. 5-7).
	As discussed above, Hunt in view of Cotton can be configured to allow communication of therapeutic gas to the tissue. Thus, under the delivery of therapeutic gas to the tissue, the plurality of perforations and/or openings of the sorbent layer of Hunt are cable of being configured to allow communication of the therapeutic gas to the tissue.
	Regarding claim 94, Hunt discloses (fig. 2) a patient-interface layer (lower wall 30 of elastomeric sheet 38) configured to be disposed below the sorbent layer (see fig. 2) and in contact with the tissue (¶ 0030, ln. 11-15), the patient-interface layer defining a plurality of openings (holes 34) configured to allow communication of gas and exudate through the patient-interface layer (¶ 0036, ln. 4-7). 
	As discussed above, Hunt in view of Cotton can be configured to allow communication of therapeutic gas to the tissue. Thus, under the delivery of therapeutic gas to the tissue, the plurality of openings of the patient-interface layer of Hunt is capable of allowing communication of the therapeutic gas. 
	Regarding claim 95, Hunt discloses wherein the patient-interface layer comprises a polymer (polyurethane film ¶ 0030, ln. 5-6). 
claim 96, Hunt discloses (fig. 2) a liquid control layer (second lower foam layer 42) having a plurality of perforations (see fig. 2), the liquid control layer configured to be disposed below the manifold (see fig. 2) to restrict communication of exudate toward the tissue (¶ 0023, ln. 1-6).
	Regarding claim 97, Hunt discloses (fig. 2) wherein the sorbent layer is configured to be disposed between the manifold and the liquid control layer to capture exudate (¶ 0023, ln. 1-6).
	Regarding claim 98, Hunt discloses wherein the liquid control layer comprises a hydrophilic material (polyvinyl alcohol foam ¶ 0021, ln. 29-33).  
	Regarding claim 99, Hunt discloses wherein the manifold comprises polyethylene, a polyolefin, a polyether, polyurethane (¶ 0021, ln. 31-33), a co-polyester, a copolymer thereof, or a blend thereof.  
	Regarding claim 100, Hunt discloses (fig. 2) a second manifold (second lower foam layer 42) defining a plurality of gas passageways (see holes in second lower foam layer 42) and configured to allow communication of gas to the tissue (¶ 0047, ln. 15-17), wherein the sorbent layer is configured to be disposed between the manifold and the second manifold (see fig. 2).
	Regarding claim 101, Hunt discloses (fig. 2) one or more ports (see connector 16) coupled to the gas-occlusive layer (¶ 0040, ln. 1-2); 
	Wherein the one or more ports are configured to permit communication of gas through the gas-occlusive layer and into the interior volume (¶ 0040, ln. 5-7). 
	As discussed above, Hunt in view of Cotton can be configured to allow communication of therapeutic gas to the tissue. Thus, under the delivery of therapeutic . 

Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Cotton, as applied to claim 90 above, and further in view of Hartwell (Pub. No.: US 2011/0028918 A1).
	Regarding claim 92, Hunt in view of Cotton fail to teach wherein the sorbent layer comprises a superabsorbent polymer.  
	Hartwell teaches (fig. 1-4) a wound dressing configured to be coupled to tissue (abstract) and thus in the same field of endeavor comprising a sorbent layer (transmission layer 105), wherein the sorbent layer comprises a superabsorbent polymer (¶ 0040, ln. 1-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sorbent layer of Hunt in view of Cotton such that it comprises a superabsorbent polymer, as taught by Hartwell, as superabsorbent polymers form a reservoir for exudate (Hartwell ¶ 0040, ln. 1-9). 

Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Cotton, as applied to claim 90 above, and further in view of Coulthard et al. (Pub. No.: US 2010/0305490 A1).
	Regarding claim 93, Hunt in view of Cotton fail to teach wherein the sorbent layer comprises a carbon filter.  
	Coulthard teaches (fig. 1-3) a dressing (104) configured to be coupled to tissue 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sorbent layer of Hunt in view of Cotton such that it comprises a carbon filter, as suggested by Coulthard, in order to retain or prevent odor from exiting the dressing (Coulthard ¶ 0085, ln. 3-4).

	Claims 102-103 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Cotton, as applied to claim 101 above, and further in view of Mumby et al. (Pub. No.: US 2014/0249495 A1).
	Regarding claim 102, Hunt in view of Cotton fail to teach wherein for at least one of the one or more ports, a filter coupled to the gas-occlusive layer and configured to filter fluid that flows through the port.  
	Mumby teaches (fig. 15B) a dressing for configured to be coupled to tissue (abstract) and thus in the same field of endeavor comprising at least one or more ports (2150)), wherein a filter (2130) is coupled to a gas-occlusive layer (cover layer 140) and configured to filter fluid through the port (¶ 0395, ln. 1-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Hunt in view of Cotton such that it includes the filter of Mumby in order to provide a liquid barrier that ensures that no liquids are able to escape from the wound dressing as well as provide a bacterial barrier (Mumby ¶ 0395, ln. 1-5).
	Regarding claim 103, Hunt in view of Cotton and further in view of Mumby fail to 
	Mumby teaches wherein the filter comprises polytetrafluoroethylene (¶ 0396, ln. 15), a polyester, a polyamide, a copolymer thereof or a blend thereof).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter of Hunt in view of Cotton and further in view of Mumby such that it comprises polytetrafluoroethylene, as taught by Mumby, as polytetrafluoroethylene are suitable for use as a filter (Mumby ¶ 0396, ln. 1-15).
	
Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Cotton, as applied to claim 90 above, and further in view of Robinson et al. (Pub. No.: US 2011/0224633 A1).
	Regarding claim 104, Hunt in view of Cotton fail to teach a valve coupled to the gas-occlusive layer and configured to relieve pressure within the interior volume when pressure within the interior volume exceeds a threshold pressure.  
	Robinson teaches (fig. 7) a dressing (700) configured to be coupled to tissue (abstract) and thus in the same field of endeavor comprising a valve (736) coupled to a gas-occlusive layer (sealing member 714) (see fig. 7) and configured to relieve pressure when the interior volume exceeds a threshold pressure (¶ 0066, ln. 1-11, ¶ 0067, ln. 1-11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Hunt in view of Cotton such .

Claim 105 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Cotton, as applied to claim 90 above, and further in view of Eriksson et al. (Pub. No.: US 2015/0119857 A1).
Regarding claim 105, Hunt in view of Cotton fail to teach a sensor configured to detect a presence of therapeutic gas within the interior volume.
	Eriksson teaches (fig. 1) a device (20) configured to be coupled to tissue (abstract) comprising a sensor to detect a presence of a therapeutic gas within an interior volume (chamber space 24) (¶ 0061, ln. 1-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Hunt in view of Cotton such that it includes the sensor of Eriksson in order to monitor certain parameters (Eriksson ¶ 0061, ln. 1-6). 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fudem et al. (Pub. No.: US 2014/0316330 A1) discloses a dressing configured to facilitate delivery of therapeutic gas. Niederauer et al. (Pub. No.: US 2016/0000611 A1) discloses a dressing configured to facilitate delivery of therapeutic gas. 

Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781